Citation Nr: 1446974	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-30 602	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a heart murmur secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to January 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

By August 2013 correspondence from the Veteran's representative, a prior Travel Board hearing request was withdrawn.  See 38 C.F.R. § 20.704(e) (2014). 

This case was processed using the Veterans Benefits Management System (VBMS) electronic records database.  The Virtual VA claims file also contains relevant documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2014).


FINDING OF FACT

On August 6, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran or his authorized representative have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


